EXHIBIT 10.28
 
[logo.jpg]







June 1, 2011






 
Steven Rodriguez
2222 Gunnison Trail
Frisco, TX 75034






Dear Steve:


Re: Offer of Employment


On  behalf  of  Asure  Software,  Inc.  (the  "Company"),  I  am  pleased  to  offer  you  full-time
employment with the Company in the position of Chief Operating Office, subject
to the conditions and contingencies set forth below. You are expected to work at
the Company's offices at least four (4) days a week and one (1) day a week
remotely, under the guidance and direction of Pat Goepel
("Supervisor"),.  Employment commences on June 1, 2011 ("Start Date").


1.              Duties and Responsibilities


Such other duties and responsibilities as communicated  to you by your immediate
supervisors or the Supervisor from time to time.


You understand that your duties and responsibilities  may evolve over a period
of time and may not be limited to the duties and responsibilities set forth
above.


2.              Compensation


a.      Base Wage. Your initial annualized salary for calendar years 2011 and
2012 will be Two Hundred  Thousand  US dollars
(US$200,000)  ("Base  Salary").   Your  salary will be payable pursuant to the
Company's regular payroll policy, as the same may be modified from time to time
by the Company.


b.     Bonus Compensation.


i)  Guaranteed Bonus.  In addition to your Base Salary, you are eligible to
participate in the 2011  Company "Beat  the Budget"  bonus plan (your
"Bonus").    For calendar year 2011, your Bonus shall be the greater of (a) the
amount of the Bonus calculated pursuant to the terms of the "Beat the Budget"
plan or (b) $20,000.00 ("Guaranteed Bonus").  Provided you remain employed by
the Company as of the dates payments are due, the Bonus shall be paid quarterly
(1/7th in Q2, 3/7ths in Q3 and 3/7ths in Q4) based on the Guaranteed  Bonus with
any additional amount paid with the last quarterly installment.  To the extent
that you receive any such Bonus, the Company will be entitled to withhold
payroll taxes and other amounts as required pursuant to law.
 
 
Page 1 of 6

--------------------------------------------------------------------------------

 


ii) Discretionary  Bonus.   Commencing  in 2012, in addition to your Base
Salary,  you may be eligible, from time to time, as determined in the sole
discretion of the Board
of  Directors  for  an  annual  bonus  (the  "Annual  Bonus").    The  availability   and
amount of such Annual Bonus, if any, shall be at all times at the sole
discretion of the Board.    To the extent that you receive any such Annual
Bonus, the Company will be entitled to withhold payroll taxes and other amounts
as required pursuant to law.


c.      Stock  Option.    In addition,  subject  to the  approval  of
the  Company's  Board  of Directors, the Company will grant you an option to
purchase 90,000 shares of the Company's  Common  Stock at a price per share
equal to the fair market value per share of the Common Stock on the date of
grant, as determined  by the Company's Board of Directors.   Twenty-five percent
(25%) of the shares subject to the option shall vest 12 months after the date
your vesting begins, subject to your continuing employment with the Company, and
no shares shall vest before such date.   The remaining  shares shall  vest
quarterly  over the next 36 months  in equal amounts, subject to your continuing
employment with the Company.  This option grant shall be subject to the terms
and conditions of the Company's 2009 Equity Plan and Stock Option Agreement,
including vesting requirements.  No right to any stock is earned or accrued
until such time that vesting occurs, nor does the grant confer any right to
continue vesting or employment.


d.     Reservation  of  Rights.  The Company  reserves  the  right  to
change  the  existing compensation structure at any time, without prior notice
thereof, however, subject to the provisions of this letter, the Company will not
affect any material reduction  in your Base Salary without frrst discussing such
reduction with you.


e.     Business Expenses.   The Company shall reimburse the Executive for all
necessary and reasonable  business expenses, including expenses in connection
with a rental car,  hotel  and/or  lodging,
food  and  travel,  incurred  in  business  travel  by  the
Executive,  subject  to  any  policies  established  by  the  Board  of  Directors  or  the
Company.   Business expenses include the expenses associated  with travel
between Mr. Rodriguez's residence and Company  offices and expenses while in
Company office location (Austin, TX/ Warwick, RII Vancouver, BC)


3.              Employee Benefits


a.      Standard Health/ Medical  Insurance Plan. The Company agrees to
provide  you with the same  health insurance  options  for you and  your
immediate  family  as is offered to other employees of the Company.


b.      Paid Time Off. You will be eligible for the number of paid vacation days
during each year of your employment and other paid public holidays as is
consistent  with the number of paid vacation  days and holidays granted to the
other officers of the Company and in accordance with standard Company policy.
 
 
-2-

--------------------------------------------------------------------------------

 


4.              Pre-employment  Conditions


a.     Confidentiality  Agreement.  Your acceptance of this offer and
commencement  of employment  with the Company is contingent upon the execution
and delivery to an officer  of the Company  of the Company's
Confidential  Information  and Invention Assignment Agreement ("Confidentiality
Agreement"), a copy of which is being provided simultaneously herewith.


b.     Right to Work. For purposes of immigration law, you will be required to
provide to the Company documentary evidence of your identity and eligibility for
employment in
the  United  States  or  in  your  country  of  work.  Such  documentation  must  be
provided to us prior to, but not later than, your Start Date, or our employment
relationship with you may be terminated without further notice.


c.      Verification of Information. This offer of employment is also contingent
upon you providing  to the Company information  requested  by the Company, as
well as any general  background check  which  may be performed  by the
Company  to confirm
your  suitability  for  employment.   By  accepting  this  offer  of  employment,  you
warrant that all information provided by you is true and correct to the best of
your knowledge,  and  you  expressly  release  the Company  from  any
claim  or  cause  of
action   arising   out   of   the  Company's  verification   of  such   information.   Any
inaccuracy in the information provided by you to the Company shall be grounds
for termination of your employment.


5.          No Conflicting Obligations. You understand and agree that by
accepting this offer of employment, you represent  to the Company that your
performance  will not breach any other  agreement  to which  you  are  a  party,
including  any agreements  with  your  prior
employer  or  client(s),  and  that  you  have  not,  and  will  not  during  the  term  of  your
employment  with the Company, enter into any oral or written agreement in
conflict with any of the provisions of this letter or the Company's policies.
You are not to bring with you to the Company, or use or disclose to any person
associated  with the Company, any confidential  or
proprietary  information  belonging  to  any former  employer  or client, or
other person or entity with respect to which you owe an obligation of
confidentiality under
any  agreement   or  otherwise.  The  Company   does  not  need  and  will  not  use  such
information and we will assist you in any reasonable way possible to preserve
and protect the confidentiality  of proprietary information  belonging to third
parties. Also, we expect you  to abide  by any obligations  to
refrain  from  soliciting  any  person  employed  by or otherwise associated
with any former employer and suggest that you refrain from having any contact
with such persons until such time as any non-solicitation obligation expires.


6.             General Obligations. As an employee, you will be expected to
adhere to the Company's standards of professionalism, loyalty, integrity,
honesty, reliability and respect for alL You are expected to work with a high
standard of initiative, efficiency, and economy. You will perform, observe, and
confirm to such duties, directions, and instructions  communicated to you by the
Company, your immediate supervisors, the Supervisor and/or its designee. In
addition, you are expected to abide by the equity ownership limitations set
forth in the Company's Rights Plan.
 
 
-3-

--------------------------------------------------------------------------------

 


7.             Notice.  You agree to provide to the Company at all times your
then current contact information, including home address and telephone number.
Should your home address and/or telephone number change, you agree to provide
the Company with updated information within seven (7) business days of such
change.
 

8.             At-Will Employment. Your employment with the Company will be on
an "at will" basis, meaning that either you or the Company may terminate your
employment at any time for any reason or no reason, without further obligation
or liability. However, the Company requests that you provide the Company with at
least one month written notice if you desire to resign from the employment with
the Company. If employment is terminated by either party you agree to return any
property or material of the Company in your possession at the time of
termination. This policy of at-will employment will remain in effect during the
entire  term  of  your  employment
and  may  only  be  modified  in  an  express  written agreement authorized and
signed by the Company.


9.              Severance.  Notwithstanding the fact that you will be an "At
Will" employee, conditioned upon the receipt of a full release of all claims you
may have against the Company, you will be entitled to receive severance equal to
13 weeks of Base Salary in the event that the Company terminates your employment
without "cause". Such severance payments shall be made over the 13 week period
following such termination in accordance with the Company's normal payroll
procedures (including withholding). For the purposes hereof, the term "cause"
shall mean: (i) your material breach of any written policy, procedure or
agreement with the Company, (ii) your failure to follow the directives of your
superiors or that of the board, provided that such failure continues after
receiving ten (10) days to cure such failure, (iii) your conviction or plea of
no contest in relation to any felony or crime of moral turpitude, or (iv) any
willful conduct with is materially injurious to the Company monetarily,
reputationaly or otherwise.  For the avoidance of doubt, no such severance
payment shall be due in the event that your employment is terminated voluntarily
by you or as a result of your death or disability.


10.            Insider Trading.   You hereby acknowledge that: (i) you are aware
that "insider trading" and "tipping" of "inside information" are criminal
offenses and (ii) through your employment with the Company you may have access
or otherwise be privy to material non public information relating the Company
and/or the Company's affiliates, clients, customers or commercial counterparties
(collectively, "Insider Information"). The Company has a compliance policy with
respect to Insider Information (the "Insider Trading Policy"), and the Company
expects each of its employees to act at all times in compliance with the Insider
Trading Policy and all applicable rules, regulations and laws, including those
relating to or pertaining to the use (including trading) and/or disclosure of
material non public information (collectively, "Insider Trading Rules").  You
hereby agree to at all times abide by the Insider Trading Policy and all Insider
Trading Rules.  In the event that in the course of your employment with the
Company you learn (or suspect) any employee of the Company or other person or
entity related to or connected with the Company is violating the Insider Trading
Policy or Insider Trading Rules, you are directed to contact your Supervisor
immediately.  If you have any questions or concerns regarding your obligations
relating to Insider Trading, please contact David Scoglio.
 
 
-4-

--------------------------------------------------------------------------------

 


11.            Governing  Law. This Agreement  and all acts and transactions
pursuant  hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the law of the State of
Texas, without giving effect to the principles of conflicts of law. Any suit or
action brought by the Company against you or by you against Company shall be
brought in the state or federal courts situated in the State of Texas. Both
parties  hereby  are  waiving  any claim or defense  that such forum  is not
convenient  or proper.  Each party hereby agrees that any such court shall have
in personam jurisdiction over it and consents to service of process by any means
authorized by Texas law.  Each
party  waives  any  right  to  trial  by  jury  with  respect  to  any  dispute,  suit,  action  or
proceeding arising out of or relating to this letter or otherwise relating to
Company's relationship with you, whether in contract, tort or otherwise.


12.            Equal Opportunity.  Please note that the Company is an equal
opportunity employer. The Company does not permit, and will not tolerate, the
unlawful discrimination or harassment of any employees,  consultants,  or
related third  parties on the basis  of sex, race, color, religion, age,
national origin or ancestry, marital status, veteran status, mental or physical
disability   or  medical   condition,  sexual  orientation,   pregnancy,   childbirth  or  related
medical  condition,  or  any  other  status  protected   by  applicable  law.  Any  questions
regarding this EEO statement should be directed to the Supervisor.


We are all delighted to be able to extend you this offer, wish you a long and
rewarding career, and
look  forward   to  your  contribution  in  making  the  Company   a  professional   and  successful
organization. To indicate your acceptance of the Company's offer, please sign
and date this letter in the space provided below and return it to me within
seven (7) days of the date of this letter. This letter, together with the
Confidentiality Agreement, sets forth the terms of your employment with the
Company and supersedes any prior representations or agreements, whether written
or oral, including any earlier  consulting  agreement executed  between  you and
the Company. This letter may not be modified or amended except by a written
agreement, signed by you and the Company.






Very truly yours,
[ex1028sig1.jpg]  

Pat Goepel               
CEO
               [ex1028sig2.jpg]
 
 


 
-5-

--------------------------------------------------------------------------------

 


I am in receipt of this offer letter of employment of the Company along with the
Confidentiality Agreement annexed hereto. I declare that I have read and fully
understood the terms of this letter and the Confidential Agreement and further
agree to abide by the terms set forth herein and therein, as well as, the
policies and rules of the Company. I hereby accept this offer of employment  by
affixing my signature below.


Accepted and Agreed:
 
Name: STEVE RODRIGUEZ









[ex1028sig3.jpg] 
(Signature)


08/15/2011                      
Date








Anticipated Start Date:                                             







 
 
 
 

--------------------------------------------------------------------------------

 